In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-13-00118-CV


                            ENRIQUE CARNERO, APPELLANT

                                              V.

                               BILLY JOE WARD, APPELLEE

                           On Appeal from the 251st District Court
                                     Potter County, Texas
                  Trial Court No. 99,785-C, Honorable Ana Estevez, Presiding

                                        July 19, 2013

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Enrique Carnero, appearing pro se, has filed a notice of appeal challenging the

judgment of the trial court in his lawsuit.


       By letter of May 23, 2013, we notified Carnero of two matters pertaining to his

appeal requiring immediate attention.         First, the filing fee was unpaid.       Second,

Carnero’s notice of appeal was untimely although filed within the fifteen-day extension

period authorized by appellate rule 26.3. Tex. R. App. P. 26.3. We granted Carnero ten

days, on peril of dismissal, to pay the filing fee or file an affidavit of indigence and to file
a written explanation of the need for additional time to file his notice of appeal. See

Tex. R. App. P. 5, 26.3, 42.3(a) and (c); Kidd v. Paxton, 1 S.W.3d 309 (Tex.App.—

Amarillo, 1999, pet. denied).


       Carnero did not pay the filing fee or file an affidavit of indigence nor did he file a

writing explaining the need for additional time to file his notice of appeal.


       Accordingly, the appeal of Carnero is dismissed. See Tex. R. App. P. 5, 42.3(a)

and (c).



                                                  James T. Campbell
                                                     Justice




                                              2